Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show pair of left and right arm 10main bodies 17c and cushion lower connecting sections 18e as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The reference character “17c” in Page 11, Line 10, and reference character “18e” in Page 11, line 18 are not shown in Figures.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori (WO 2011/089725 A1), see attached machine translation.
	Regarding claim 1, Mori (Figures 1-4) teaches a steering structure for a saddle riding vehicle (motorcycle 10) comprising: a vehicle body frame (body frame 11);  5a suspension arm (left swing arm 51L, right swing arm 51R, left link member 65L, and right link member 65) extending forward from a front section of the vehicle body frame; a head pipe (left steering pipe 82L and right steering pipe 82R) supported by a tip portion of the suspension arm; a left pipe support shaft 85L and right pipe support shaft 85R) pivotably inserted through the head pipe; a fork member (left bottom bracket 86L, left fork pipe 87L, right bottom bracket 86R, and right fork pipe 87R) integrally pivotably connected to a lower end portion of the stem 10shaft and configured to support a steered wheel (front wheel 13); a head pipe for a handle (head pipe 31) that is supported by a front section of the vehicle body frame and that is disposed above the head pipe; a steering handle (steering handle 55) steerably supported by the head pipe for a handle; and a bending link (V-shaped connecting member 53) configured to transmit a steering operation of the steering handle 15toward the steered wheel, wherein the bending link has an upper end portion connected to a side of the steering handle and a lower end portion connected to a side of the fork member.
	Regarding claim 2, Mori (Figure 4) further teaches that the 20lower end portion of the bending link is connected to the fork member in front of the stem shaft.
	Regarding claim 3, Mori (Figure 4) further teaches a link connecting bracket (upper bracket 88) detachably attached to the fork member is provided, and the lower end portion of the bending link is connected to the link connecting bracket.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611